Citation Nr: 0711250	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  01-07 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for sleep apnea, 
including as secondary to the service-connected thyroid 
condition.

2.  Entitlement to a disability rating in excess of 60 
percent for hypothyroidism, post thyroid cancer with 
thyroidectomy (thyroid disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to 
September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO), which denied the benefit sought on appeal.    

In a July 2000 rating decision, the RO reduced the evaluation 
assigned for the veteran's service-connected hypothyroidism 
from 100 percent to 30 percent, effective November 1, 2000.  
In a November 2002 decision, the RO denied the veteran's 
claim of entitlement to service connection for sleep apnea. 
The veteran filed timely appeals of these determinations to 
the Board.

In May 2005, this case was remanded in order to afford the 
veteran an opportunity to testify before a Veteran's Law 
Judge at the local regional office.  In August 2005, the 
veteran testified at that Travel Board hearing before the 
undersigned.  

As determined in a January 2006 Board decision, the veteran 
withdrew his claim as to the issue of entitlement to 
restoration of a 100 percent schedular rating for 
hypothyroidism, post thyroid cancer with thyroidectomy, then 
currently rated as 30 percent disabling.  Thereby, the Board 
dismissed the appeal as to the restoration of the 100 percent 
rating, leaving on appeal the claim for an evaluation in 
excess of 30 percent.  At that time, the Board remanded the 
case to the RO for further development with respect to the 
issues of entitlement to service connection for sleep apnea, 
and entitlement to a disability rating in excess of 30 
percent for hypothyroidism, post thyroid cancer with 
thyroidectomy.

While the case was at the RO on remand, in an August 2006 
rating decision the RO increased the rating for the thyroid 
disorder from 30 to 60 percent.  Since the increase did not 
constitute the maximum rating for the disorder, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  Sleep apnea was not present during service or within one 
year after service, and was not caused or aggravated by any 
incident or disorder of service origin.

2.  The competent medical evidence shows no evidence of 
muscular weakness, cardiovascular involvement, or bradycardia 
(less than 60 beats per minute), due to the service-connected 
hypothyroidism, post thyroid cancer with thyroidectomy.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for sleep apnea are not met. 38 U.S.C.A. §§ 1111, 
1112, 1113, 1131, 1132, 1137, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a) (2006), and as amended by 71 
Fed. Reg. 52744 (2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).

2.  The criteria for an evaluation in excess of 60 percent 
for hypothyroidism, post thyroid cancer with thyroidectomy, 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.7, 4.14, 4.119, Diagnostic Codes 7903, 
7914 (2006).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in April 
2004, October 2004, February 2006, and June 2006.  In these 
letters, the RO informed the veteran of the types of evidence 
needed in order to substantiate his claims on appeal for 
service connection and for a higher evaluation.  VA has also 
effectively informed the veteran of the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Furthermore, the veteran is represented by The American 
Legion, and he and his representative have clearly expressed 
that they have actual knowledge of the evidence needed to 
substantiate the claims.  This is shown in letters addressing 
the claims and hearing testimony at the August 2005 Travel 
Board hearing.  With the demonstration of actual knowledge of 
the evidence needed to substantiate the claims and as the 
veteran has had the opportunity to participate effectively in 
the processing of his claim, that is, the opportunity to 
submit evidence or argument on the claims, the purpose of the 
VCAA notice was not frustrated and the veteran was not 
prejudiced by any possibly remaining defect in the VCAA 
notice.  A remand for additional notice today would serve no 
useful purpose.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess v. 
Nicholson.  In regard to the present claims adjudicated below 
for service connection and for a higher disability rating, 
the Board finds that the veteran is not prejudiced by a 
decision at this time.  With respect to the denied claims, 
any question of appropriate notice pursuant to Dingess is 
mooted by the denials of these claims.    

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, VA medical records including for 
examinations, and statements made and testimony given in 
support of the veteran's claims.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claims.

II.  Entitlement to Service Connection for Sleep Apnea

The veteran claims that he has sleep apnea, which he claims 
was due to his service-connected hypothyroidism, post thyroid 
cancer with thyroidectomy.   

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303(a) (2006).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a); 71 Fed. Reg. 52744 (2006) (to be codified at 
38 C.F.R. § 3.310(b)); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

Certain chronic diseases, including organic diseases of the 
nervous system, may be presumed to have been incurred during 
service if they become manifested to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).
  
To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The Board initially notes that the claims file include 
sufficient medical evidence showing a diagnosis of sleep 
apnea.  Because the record contains competent medical 
evidence of this current disorder, and no evidence to the 
contrary, the Board concedes the presence of such disability.  
Therefore, the question is whether sleep apnea was incurred 
in or aggravated by active military service; or, became 
manifest to a compensable degree within one year of 
separation from active duty; or-as claimed-are shown to be 
proximately due to, or the result of, a service-connected 
disease or injury such as hypothyroidism, post thyroid cancer 
with thyroidectomy.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006).  

Service medical records show that the veteran was seen in 
April 1987 for complaints of sleep difficulty in which the 
veteran had woken up several times from sleep short of breath 
and choking in the previous four months.  He stated that this 
usually happened after drinking beer.  At that time the 
treatment provider assessed sleep apnea possibly secondary to 
localized reaction to alcohol.  The examiner doubted there 
was complete airway obstruction as it only happens when the 
veteran drinks.  There are no other service medical records 
indicating any sleep apnea problem in service.  

VA medical records include a July 2001 polysomnographic 
report showing that the veteran was seen for complaints of 
loud snoring, witnessed stop breathing episodes, and 
awakenings associated with gasping and excessive daytime 
somnolence for one year.  After examination the Axis I 
diagnosis was obstructive sleep apnea syndrome, severe, 
chronic, with excessive sleepiness.  The treatment provider 
recommended a nasal continuous positive airway pressure 
trial; weight loss; and endocrinology follow-up: optimize 
treatment for his hypothyroidism.

The report of a September 2001 VA polysomnographic report 
contains an Axis I diagnosis of obstructive sleep apnea 
syndrome, severe, with excessive sleepiness.  Recommendations 
included intervention for weight loss; and endocrinology 
follow-up to optimize treatment for hypothyroidism-TSH 
levels have been frequently elevated over the past six years, 
explore medication compliance.

In an October 2001 statement, the chief of neurology section 
of a VA medical center confirmed that the veteran had been 
evaluated and found to have fairly severe obstructive sleep 
apnea.  That physician further stated that the veteran "also 
suffers from hypothyroidism which is definitely related to 
the sleep apnea."

The report of an October 2002 VA examination contains a 
clinical history of the veteran's sleep apnea and report of 
examination.  After examination the report contains a 
diagnosis of (1) obstructive sleep apnea, on CPAP machine; 
(2) severe chronic hypothyroidism may cause obstructive sleep 
apnea by causing hypertrophy and swelling of certain 
oropharyngeal tissues; there are no such oropharyngeal 
changes in the veteran's current examination.  On this basis, 
the examiner opined that the veteran's obstructive sleep 
apnea was not secondary to his service-connected 
hypothyroidism.

The report of a June 2006 VA examination shows that the 
examiner reviewed the veteran's clinical history regarding 
his sleep apnea condition.  The veteran reported that his 
sleep apnea was diagnosed in 2001.  The veteran stated that 
his sleep apnea had not improved with correction of 
hypothyroidism or with CPAP; and that he still naps and falls 
asleep easily.  

After examination the report concludes with an opinion that 
the veteran's obstructive sleep apnea is not caused by or a 
result of service and did not have its onset in service.  The 
examiner noted the following reasons as a basis for the 
opinion.  The veteran had a self limited complaint in service 
with a normal examination, and the ENT specialist in service 
did not feel the veteran had obstructive anatomy.  In 2002 
the veteran presented with a five year history of typical 
sleep apnea symptoms and was diagnosed and treated beginning 
in July 2001.  Therefore the onset was not in service.

The examiner also opined that the obstructive sleep apnea was 
not caused by or a result of the service-connected thyroid 
condition/hypothyroidism.  The examiner based this opinion on 
the following.  The veteran developed sleep apnea in 
approximately 1997 with a diagnosis in 2001 and initiation of 
therapy.  Weight was 250 pounds at onset.  ENT examination 
two years after onset of thyroid disease showed no evidence 
of anatomy changes of sleep apnea.  In addition, examinations 
in 2002 for sleep apnea showed no evidence of abnormal 
anatomy due to a chronic thyroid condition.  The examiner 
concurred with the 2002 examination opinion that sleep apnea 
and the thyroid condition were not related.

The resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between the veteran's 
current obstructive sleep apnea, and service to include as 
due to his service-connected hypothyroidism, post thyroid 
cancer with thyroidectomy.  The Board has the duty to assess 
the credibility and weight to be given the evidence.  Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), reconsideration 
denied per curiam, 1 Vet. App. 406 (1991)).  Upon review of 
the medical record, the Board finds that there is no 
competent medical evidence to establish such a nexus. 

The question of nexus is whether obstructive sleep apnea was 
incurred in or aggravated by active military service; or-
assuming that disorder constitutes an organic disease of the 
nervous system-became manifest to a compensable degree 
within one year of separation from active duty; or as claimed 
by the veteran, is shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a).

The issue of nexus is solely within the province of health 
care professionals.  In short, a medical diagnosis or a 
medical nexus opinion regarding the etiology of obstructive 
sleep apnea must come from a health care professional.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  It is 
therefore clear that the veteran's statements and testimony 
in this case do not rise to the level of competent medical 
evidence.  

In sum, the preponderance of the evidence is against the 
veteran's claim that sleep apnea is related to service to 
include as secondary to service-connected thyroid disorder.  
Although the veteran was seen once in service for complaints 
assessed at the time as sleep apnea, at that time this was 
thought to be possibly due to a localized reaction to alcohol 
use.  No further clinical records in service show any other 
problems with sleep apnea.  After service, the veteran was 
first seen for complaints of sleep apnea in 2001.  In July 
2001 VA treatment providers diagnosed obstructive sleep apnea 
syndrome.  In 2002, the veteran gave a history of having had 
complaints for five years, that is apparently, since 1997-
approximately 10 years after service.  During the June 2006 
VA examination, the examiner noted that during service the 
veteran had a self limited complaint with a normal 
examination; and that the ENT specialist in service did not 
feel the veteran had obstructive anatomy.  

In sum, the veteran's claimed sleep apnea, as a diagnosed 
disorder, is not shown in service or until many years after 
discharge from service.  This extended period after service 
ended in 1987 without treatment weighs against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service). 

The Board has carefully reviewed the October 2001 statement 
by a VA physician, that in addition to severe obstructive 
sleep apnea, the veteran also suffers from hypothyroidism 
which is definitely related to the sleep apnea.  However, 
after carefully considering the evidence, the Board finds 
that a preponderance of the competent medical evidence 
supports a finding that there is no causal relationship 
between the veteran's sleep apnea and his service-connected 
thyroid disability or service otherwise.  The sole medical 
opinion (October 2001 statement) indicating a relationship 
between the veteran's sleep apnea and service-connected 
thyroid disability is from a physician who evaluated the 
veteran apparently by laboratory testing only. There is no 
indication that the clinical history of the veteran's sleep 
apnea was reviewed or considered. 

The two medical opinions against such a relationship are from 
physicians who examined the veteran for the express purpose 
of evaluating whether there was such a relationship.  These 
examinations were comprehensive and involved review of the 
medical records contained in the claims file.  After review 
of these records and examination of the veteran, both 
examiners provided opinions supported with cogent reasons.  
Accordingly, the Board places greater weight on the opinions 
of the VA examiners.  These physicians have concluded that 
there is no causal connection between the veteran's sleep 
apnea and the service-connected thyroid disability or service 
otherwise, and they have supported their conclusions with 
cogent reasons.  

The Board concludes that sleep apnea was not incurred in or 
aggravated by service; nor proximately due to service-
connected disability.  Further, there is no evidence of any 
sleep apnea disorder constituting an organic disease of the 
nervous system becoming manifest within 1 year from date of 
termination of service so as to provide a presumption of 
service for such disease.  38 C.F.R. §§ 3.307, 3.309 (2006).

The preponderance of the evidence is against the claim for 
service connection for sleep apnea.  Therefore, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

While the veteran believes that his sleep apnea is related to 
his military service, he is a layman, and as such has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

III.  Disability Rating For Thyroid Disability

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability requires review 
of the entire medical history regarding the disability.  
38 C.F.R. §§ 4.1, 4.2 (2006).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2006); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
 
A veteran is entitled to compensation for each separate and 
distinct manifestation attributable to the service connected 
disease or injury.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  However, a 
claimant may not be compensated twice for the same 
symptomatology, as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding contrary to the provisions of 38 C.F.R. 
§ 4.14.

Pertinent medical evidence follows.  During an April 2000 VA 
examination, the veteran reported the following history.  He 
underwent partial thyroidectomy in 1992 and was diagnosed 
with follicular cell carcinoma.  He had a second surgery in 
April 1996 when he underwent total thyroidectomy.  In March 
1998 he underwent radioactive iodine ablation for a thyroid 
remnant, and undergoes follow-up with his primary physician.  
Six months before the present examination he began taking 
Synthroid for his hypothyroidism.  The veteran reported 
complaints of tiredness, fatigability, laziness, and 
sleepiness; as well as dry skin and constipated bowels.  He 
also reported complaints of cold intolerance, headaches now 
and then, and weight gain of nearly 15 pounds in the last six 
months.  

On examination, the veteran was 6 foot 3 inches tall and 
weighed 246 pounds.  Pulse was 54 per minute and blood 
pressure was 110/80.  Trachea was central.  There was no 
goiter, or wasting of muscles around the joints.  On 
examination of the nervous system, memory was good; speech 
was normal; the veteran was oriented as to time, place and 
person.  Cranial nerves II to XII power, tone, sensation, 
cerebellar functions are all normal.  Reflexes were normal, 
with no delayed reflexes.  On thyroid testing, TSH was 9.39 
(high); FTI T4, T3, was in the normal range.  

The report contains a diagnosis of (1) follicular cell 
carcinoma of the thyroid, status post partial and total 
thyroidectomy surgeries and status post radio-ablation 
therapy.  On examination there is no evidence of any 
recurrence of thyroid cancer; 
(2) hypothyroidism, status post thyroidectomy, on Synthroid 
treatment at present; the veteran has signs and symptoms of 
hypothyroidism and laboratory tests reveal high TSH, 
confirming hypothyroidism.

The report of an April 2004 VA examination of the thyroid 
shows that the veteran reported that his last scan, in July 
2003, was interpreted as negative.  The veteran reported he 
has been taking Synthroid for years.  His main complaint was 
extreme sleepiness, weight gain, severe mood swings, chronic 
constipation, and irritability.  He reported complaints of 
having a lot of emotional problems such as depression and 
feeling cold all the time.  

On examination, the veteran weighed 273 pounds.  His blood 
pressure while sitting was 140/90 and his pulse was 60 beats 
per minute.  Blood pressure while standing was 135/92.  There 
was no palpable thyroid tissue.  There was a scar at the 
surgical site that appeared well healed, unremarkable, with 
no keloid formation, no retraction or loss of tissue.  There 
was no skin discoloration or thickening.  The veteran's heart 
rate and rhythm were regular.  The abdomen was obese, soft, 
nontender, with no organomegaly or masses.  Neurologic 
examination showed that deep tendon reflexes were 1-2+ 
throughout, and symmetrical.  There was no hyperreflexia.  On 
thyroid testing, TSH was normal at 1.63.  

The report contains an assessment of status post partial 
thyroidectomy in 1992 and total thyroidectomy in 1996 for 
follicular cell carcinoma followed by thyroid iodine ablation 
therapy; at present time, euthyroid without evidence of 
recurrence.

The report of VA examination in June 2006 shows that the 
veteran underwent a comprehensive examination for residuals 
of his service-connected thyroid disability; to include 
examination specifically for thyroid diseases, as well as 
examination for heart, muscle, and neurological disorder 
symptoms.  

On heart examination, the report includes a medical history 
of congestive heart disease with an onset in March 2005, felt 
to be secondary to cocaine use.  This was not chronic and 
with one episode in the past 12 months.  The report noted a 
history of mild hypertensive heart disease for several years.  
On examination, the veteran's pulse was 90 beats per minute, 
and blood pressure was 131/77 mmHg.  His weight was 379 
pounds, and he had had a weight gain of at least 40 percent 
compared to baseline.  There was a murmur present of grade 
2/6, short soft ejection murmur.  

The diagnosis associated with the heart examination was (1) 
episodes of congestive heart disease related to substance 
abuse; minimal cardiac dysfunction per echo; remote history 
of mild right sided heart ischemia and a question of coronary 
artery disease;  (2) obstructive sleep apnea with morbid 
obesity-weight was 250 pounds at onset; (3) hypertension 
currently controlled; (4) morbid obesity.  

On muscle examination, the veteran reported complaints of 
global muscle weakness and fatigue since 2000.  The examiner 
noted that there was no documentation of muscle weakness seen 
in the medical record.  On examination, the veteran's pulse 
was 90 beats per minute and blood pressure was 131/77 mmHg.  
Weight was 379 pounds-at least 40 percent over baseline.  
There was no loss of deep fascia or muscle substance, 
including atrophy.  Muscle function was normal in terms of 
comfort, endurance, and strength.  There was no nerve, 
tendon, or bone damage.  No motion of any joint was limited 
by muscle disease or injury, and no muscle had been injured, 
destroyed or traversed.  

The report contains a diagnosis that there was no diagnosis 
for muscle disorder and no evidence of chronic muscle 
weakness.  The veteran had subjective symptoms of muscle 
fatigue and cramps.  The examiner opined that a diagnosis of 
rhabdomyolysis was due to substance abuse and not to 
hypothyroidism.

On neurological examination, the examiner noted that the 
veteran had no history of seizure disorder per his account, 
but had some history on record of possible post alcohol 
withdrawal seizures.  The veteran takes current Depakote for 
a bipolar disorder; and he complains of intermittent tingling 
in the arms and legs with overexertion.  On examination, 
strength, muscle tone, and muscle bulk were normal.  On 
sensory examination, all findings were normal, and there was 
no evidence of chorea or of carotid bruits.  The report shows 
that a CT of the head contains an impression of normal CT of 
head.  The report contains a diagnosis that there is no 
evidence by examination of a neurologic disorder.

On thyroid examination, the veteran reported complaints of 
weight gain consistently since 1985, despite at times, fully 
corrected thyroid function.  The veteran also complained of 
muscle fatigue and weakness, and daytime somnolence.  The 
examiner noted that the veteran had a normal TSH and free T4; 
that there was no evidence of cancer recurrence by laboratory 
studies; and that a total body thyroid scan could not be 
performed due to excess weight.  The veteran reported that he 
had only intermittently taken thyroid replacement and 
probably did not take it during his alcohol and substance 
abuse episodes.  The report indicates that the veteran's 
thyroid medication was the thyroid hormone Synthroid.  The 
examiner noted that continuous medication was required, that 
treatment response has been fair, and that the veteran has 
had compliance problems with the medication.

On examination, pulse was 90 beats per minute, blood pressure 
was 131/77, weight was 379 pounds (at least a 40 percent gain 
over baseline).  Examination of the neck showed that the 
thyroid was absent or not palpable.  There were no nodules or 
tenderness.  On cardiovascular examination, blood pressure 
was 135/78, 131/77, and 126/76; pulse was 90 beats per 
minute; there was no bradycardia; heart size was normal; the 
veteran had peripheral edema as a sign of congestive heart 
failure, but heart rhythm was normal and there was no sign of 
anemia.  Neurologic and psychiatric findings showed no 
evidence of recurrent laryngeal nerve damage, slow speech, 
apathy, psychosis, dementia, carpal or tarsal tunnel 
syndromes, or sympathetic nervous system signs.  There was 
evidence of depression.  Muscle strength in the upper and 
lower extremities were all 5/5.  Deep tendon strength was 1+ 
to 2+ for all parts tested.  Sensory examination was normal.  
There were no other signs of thyroid disease.  Testing of TSH 
and FR T4 were within normal ranges.  Ultrasound imaging 
failed to demonstrate thyroid tissue.

The June 2006 VA examination report concludes with a summary 
of diagnoses.  In that summary the examiner noted the 
following complications pertinent to Diagnostic Code 7903:  
(1) cold intolerance; (2) weight gain-although this is a 
complication, the veteran is also being treated with 
psychiatric medications with significant risk for weight 
gain.  Therefore, it is unclear if the hypothyroidism or the 
medications or a combination is responsible for weight gain.  
It would be mere speculation to try to determine to what 
extent either contributed.  (3) fatigability-the veteran had 
three conditions which can contribute, including 
hypothyroidism, sleep apnea, and depression.  It would be 
speculation to try to determine which is primarily 
responsible for the symptoms.  The veteran continues to have 
the symptoms despite being adequately thyroid replaced and 
euthyroid.  (4) subjective muscle weakness without motor 
dysfunction noted by examination-again, morbid obesity, 
sleep apnea and hypothyroidism could all contribute.  Without 
resort to mere speculation, I cannot state which factor or 
percent of each factor that contributes to this symptoms.  
(5) there is no evidence of bradycardia.  (6) depression-
currently actively treated with a diagnosis of bipolar 
disorder... the veteran is euthyroid and there has been no 
resolution of depression.  (7) sleepiness-this could be 
because of depression, sleep apnea, and/or hypothyroidism.  
Without resort to mere speculation, the predominating 
condition or percent of contribution cannot be determined.  
(8) congestive heart failure-not related to hypothyroidism 
but most likely related to substance abuse.  

The report of a July 2006 VA examination for mental disorders 
shows that the veteran was diagnosed as having bipolar 
disorder, which was considered of moderate severity.  The 
examiner found that symptoms associated with that disorder 
included mostly problems with depression.  The examiner 
opined that the veteran's weight gain was at least as likely 
as not related to the veteran's difficulty regulating his 
thyroid.  The examiner opined that it was at least as likely 
as not that the chronic problems with his thyroid contributed 
to the veteran's mood disorder.

The veteran's service-connected hypothyroidism, post thyroid 
cancer with thyroidectomy (thyroid disorder) is evaluated as 
60 percent disabling pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7914-7903.  

Under Diagnostic Code 7914, malignant neoplasm of any 
specified part of the endocrine system is evaluated as 100 
percent disabling.  The note following 38 C.F.R. § 4.119, 
Diagnostic Code 7914, requires the following.  The 100 
percent rating shall continue beyond the cessation of any 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local recurrence or metastasis, the 
disorder is rated on the basis of residuals.

On evaluating the competent evidence in relation to the 
diagnostic criteria, the Board first notes that the evidence 
does not show that there has been any local recurrence of 
cancer or metastasis since treatment for the cancer ended in 
1998.  Therefore, a 100 percent disability rating under 
38 C.F.R. § 4.119, Diagnostic Code 7914 is not warranted; and 
the disorder is to be rated based on residuals.
 
In this case, the service-connected residual of the thyroid 
cancer to be rated is hypothyroidism, post thyroid cancer 
with thyroidectomy.  This is evaluated under 38 C.F.R. 
§ 4.119, Diagnostic Code 7903 for hypothyroidism.  Diagnostic 
Code 7903 provides that a 100 percent rating is assigned when 
there is cold intolerance, muscular weakness, cardiovascular 
involvement, mental disturbance (dementia, slowing of 
thought, depression), bradycardia (less than 60 beats per 
minute), and sleepiness.  A 60 percent rating is available 
when there is muscular weakness, mental disturbance, and 
weight gain.  

38 C.F.R. § 4.119.  
 
Thus, in order to warrant an evaluation in excess of 60 
percent, there must be competent evidence showing that the 
disability is manifested by associated cold intolerance, 
muscular weakness, cardiovascular involvement, mental 
disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness. 

The record shows that during VA examination in April 2000, 
the veteran's pulse was 54 per minute; and during VA 
examination in April 2004, his pulse was 60 beats per minute.  
As reflected in the June 2006 VA examination report, the 
current evidence does not show that there is bradycardia 
(less than 60 beats per minute).  That report records that 
the veteran's pulse rate was 90 beats per minute, and the 
examiner made an explicit finding that there was no evidence 
of bradycardia.  In sum, although the record indicated 
bradycardia in 2000, subsequent examinations do not show that 
the veteran manifests bradycardia (less than 60 beats per 
minute); and most recently the veteran's heart beat was at 
the rate of 90 per minute.  Thus, the service-connected 
thyroid disability does not meet one of the required criteria 
necessary for a 100 percent rating.  38 C.F.R. § 4.119, 
Diagnostic Code 7903.

With respect to the other criteria required for a 100 percent 
rating, as reflected in the June 2006 VA examination report, 
the record does not show evidence of any cardiovascular 
involvement associated with the thyroid disability.  Although 
the examiner diagnosed congestive heart failure, the examiner 
opined that this was not related to hypothyroidism, but most 
likely related to substance abuse.

With respect to the question of whether the veteran has 
muscular weakness due to the thyroid disability, the examiner 
noted that there was no  documentation of muscle weakness 
seen in the record.  After examination the examiner 
explicitly found that there was no diagnosis for a muscle 
disorder and no evidence of chronic muscle weakness.  The 
examiner opined merely that the veteran had subjective 
symptoms of muscle fatigue and cramps, without motor 
dysfunction noted on examination.  The examiner made a 
diagnosis of rhabdomyolysis that was due to substance abuse 
and not to hypothyroidism.  

Based on the foregoing, the Board finds that the thyroid 
disability does not meet the schedular criteria required for 
a 100 percent disability rating, as the evidence does not 
show that the thyroid disability is associated with 
bradycardia, cardiovascular involvement, or muscular 
weakness.  

The Board also notes that with respect to the remaining 
criteria for the 100 percent rating, although a bipolar 
disorder is diagnosed, service connection has been granted 
for that disorder and it has been assigned a 70 percent 
disability rating.  Consideration of that disorder here may 
in effect constitute a form of pyramiding, which is not 
allowed.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Thus the Board finds that the preponderance of the evidence 
is against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on the 
issue.  38 U.S.C.A. § 5107(b).

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's thyroid disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 60 
percent on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1).  There is no indication that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
since the grant of service connection.  Moreover, the 
condition is not shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




	(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to a rating in excess of 60 percent for 
hypothyroidism, post thyroid cancer with thyroidectomy is 
denied.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


